[a2016630exhibit1015001.jpg]
Restricted Stock Unit Award Agreement Your restricted stock unit award is
subject to all the terms and provisions of the Knowles Corporation 2016 Equity
and Cash Incentive Plan ("Plan"), which terms and provisions are expressly
incorporated into and made a part of the award as if set forth in full herein. A
copy of the Plan can be found on the Merrill Lynch stock plan administration
website. In addition, your award is subject to the following: 1. Restricted
Stock Units are a bookkeeping entry on the books of Knowles Corporation. No
shares of common stock, par value $0.01 per share (“Common Stock”), shall be
issued to you in respect of the Restricted Stock Unit award until the
restrictions have lapsed and applicable vesting conditions have been satisfied.
Except as provided for in Appendix A attached hereto, in the event that your
employment shall terminate prior to your vesting in the Restricted Stock Units,
the Restricted Stock Units shall be forfeited. Within 30 days following the end
of the Restriction Period set forth on the Award Statement, Knowles Corporation
shall issue shares of Common Stock in your name equal to the number of
Restricted Stock Units that have vested during the Restriction Period, less
applicable tax withholding. 2. You shall vest in the Restricted Stock Unit
Award, and all restrictions thereon shall lapse, per the dates on your Award
Statement. You must be an active employee of Knowles Corporation or an eligible
affiliate at the end of the Restriction Period and satisfy all applicable
vesting conditions in order for your Restricted Stock Units to vest, with
certain exceptions as provided in the Appendix A attached hereto and subject to
Section 6.17 of the Plan. 3. During the Restriction Period, you shall not have
any rights of a stockholder (including voting rights) or the right to receive
any dividends declared or other distributions paid with respect to the
Restricted Stock Units. 4. As a condition of receiving your Restricted Stock
Unit award, you agree to be bound by the terms and conditions of the Knowles
Corporation Insider Trading and Confidentiality Policy, Anti-hedging and
Anti-pledging Policy, and any Clawback Policy to be adopted by Knowles
Corporation, as such policies may be modified from time to time. The
Anti-hedging and Anti-pledging Policy prohibits hedging or pledging any Knowles
equity securities held by you or certain designees, whether such Knowles
securities are, or have been, acquired under the Plan, another compensation plan
sponsored by Knowles Corporation, or otherwise. Please review the Anti-hedging
and Anti- pledging Policy to make sure that you are in compliance. You may
obtain a copy of the current version of the Anti- hedging, Anti-pledging policy
to be adopted by Knowles Corporation, on the Merrill Lynch stock plan
administration website. 5. For Non-US Employees and employees who transfer
employment outside of the United States during the term of the Restricted Stock
Units, your Restricted Stock Unit award is subject to the conditions of the
attached Addendum for Non-US Employees. 6. Your award is not transferable by you
other than by will or the laws of descent and distribution and in accordance
with the applicable terms and conditions of the Plan. 7. Knowles Corporation
reserves the right to amend, modify, or terminate the Plan at any time in its
discretion without notice. 8. You must accept this award by logging onto the
Merrill Lynch stock plan administration website. Acceptance of this Award shall
also constitute an acknowledgement and acceptance of the provisions included in
the Plan, Addendum (if applicable) and Appendix A (including, without
limitation, the non-compete provisions set forth therein).



--------------------------------------------------------------------------------



 
[a2016630exhibit1015002.jpg]
Appendix A Restricted Stock Unit Termination Provisions Disability or Death: In
the case of your termination due to Disability or death, any purely temporal
restrictions remaining with respect to the Restricted Stock Units as of the date
of such termination due to Disability or death, shall lapse and shall be settled
within 30 days following the date of death or termination due to Disability;
provided, however, if during the Restriction Period you satisfy the age and
service requirements for Retirement, then the Restricted Stock Units shall be
settled within 30 days following each applicable vesting date. Normal
Retirement: If your employment with the Company is terminated as a result of
Retirement, subject to compliance with the non-competition provisions set forth
below, then the Restricted Stock Units shall continue to vest as if the
Participant’s employment had not terminated until such time as the remaining
temporal restrictions lapse, and the Restricted Stock Units shall be settled
within 30 days following each applicable vesting date. Change in Control
Termination of Employment. If your employment terminates in circumstances
described under Section 6.9(a) of the Plan, then the Restricted Stock Units
shall be settled within 30 days following such termination of employment;
provided, however, if the Award is deemed “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, the Change in Control is not a
“change in control event” within the meaning of Section 409A of the Code and you
satisfy the age and service requirements for Retirement, then the Restricted
Stock Units shall be settled within 30 days following each applicable vesting
date. Involuntary or Voluntary Termination of Employment. If a Participant’s
employment with the Company voluntarily or involuntarily terminates for any
reason during the Restricted Period other than as set forth above, the
Restricted Stock Units shall be forfeited on the date of such termination of
employment. Definitions:  “Disability” or “Disabled” shall mean your permanent
and total Disability within the meaning of Section 22(e)(3) and 409A(a)(2)(c)(i)
of the Code. The determination of your Disability shall be made by the Committee
in its sole discretion.  “Retirement” shall mean (i) the termination of your
employment with the Company and its Affiliates if, at the time of such
termination of employment, you have attained age sixty two (62) and completed
five (5) years of service with the Company and its Affiliates or with Dover
Corporation and its affiliates, and (ii) you comply with the non-competition
restrictions set forth below. In the event that the stock or assets of a
business unit of the Company or an Affiliate that employs you is sold, if you
have attained age 62 and completed five (5) years of service with the Company
and its Affiliates or with Dover Corporation and its affiliates and remain
employed by such business unit in good standing through the date of such sale,
you shall be treated as having terminated employment with the Company and its
Affiliates due to Retirement on the date of such sale, provided that you comply
with the non-compete restrictions set forth below. Non-Compete: 
Non-Competition. The enhanced benefits of Retirement provided to you hereunder
shall be subject to the provisions set forth herein. If you terminate due to
Retirement, you shall be deemed to have expressly agreed not to engage, directly
or indirectly in any capacity, in any business in



--------------------------------------------------------------------------------



 
[a2016630exhibit1015003.jpg]
2 which the Company or any Affiliate at which you were employed at any time in
the three (3) years immediately prior to termination of employment was engaged,
as the case may be, in the geographic area in which the Company or such
Affiliate actively carried on business at the end of your employment there, for
the period remaining after your termination of employment until the end of the
original Restricted Period set forth in the Award Statement.  Breach. In the
event that you fail to comply with the non-compete provisions set forth herein,
your shall forfeit the enhanced benefits realized upon a termination due to
Retirement referred to above and shall return to the Company the economic value
theretofore realized by reason of such benefits, as determined by the Committee.
If the non-compete provisions of this Award shall be unenforceable, the
Committee may rescind the benefits of Retirement set forth above. Section 409A:
If the Company determines that the Award granted under this Plan constitutes
“nonqualified deferred compensation” under Section 409A of the Code and you are
a “specified employee” of the Company at the relevant date, as such term is
defined in Section 409A(a)(2)(B)(i), then the Restricted Stock Units that are
scheduled to be settled upon your “separation from service” will be delayed
until the first day of the seventh month following your “separation from
service” with the Company or its “affiliates” within the meaning of Section 409A
(or following the date of participant’s death, if earlier). Subject to Local
Law: For Non-U.S. employees and employees who transfer employment outside of the
United States during the term of the Restricted Stock Units, this Appendix shall
be subject to compliance with applicable local law.



--------------------------------------------------------------------------------



 